UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 02-7176



In Re:       WALTER   JACOB   DAVIS,   a/k/a   Marcus
Swanson,

                                                                Petitioner.



                  On Petition for Writ of Mandamus.
                         (CR-94-73, CA-01-59)


Submitted:    September 18, 2002               Decided:   November 14, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Walter Jacob Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Jacob Davis, a North Carolina inmate, petitions this

court for a writ of mandamus directing the district court to act on

his 28 U.S.C. § 2255 (2000) motion.    Our review of the district

court docket sheet in that action reveals that after Davis filed

his mandamus petition, the district court entered a final order

dismissing Davis’ § 2255 motion.    Accordingly, although we grant

Davis leave to proceed in forma pauperis, we deny the mandamus

petition as moot and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2